       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: NATIONAL FOOTBALL LEAGUE No. 2:12-md-02323-AB
 PLAYERS’    CONCUSSION    INJURY MDL No. 2323
 LITIGATION

 Kevin Turner and Shawn Wooden, on behalf
 of themselves and others similarly situated,
                              Plaintiffs,
              v.
 National Football League and NFL
 Properties, LLC, successor-in-interest to NFL
 Properties, Inc.,
                              Defendants.

 THIS DOCUMENT RELATES TO:

 Goldberg Persky & White
 v.
 SPID No. 100002840 (R.C.)
 Attorney’s Lien Dispute
 Case No. 593


                           REPORT AND RECOMMENDATION

DAVID R. STRAWBRIDGE
UNITED STATES MAGISTRATE JUDGE                                            July 28, 2021

I.     INTRODUCTION

       Before the Court for Report and Recommendation is a Lien filed by Goldberg Persky &

White (“Goldberg”) seeking attorneys’ fees and costs from the Award granted to its former client,

R.C., in the litigation which became this class action, In re: National Football League Players’

Concussion Injury Litigation, No. 12-md-2323 (E.D. Pa.). Goldberg seeks payment of attorneys’

fees of 22% of the Award issued to this settlement class member (“SCM”). R.C., who is now

represented by the Mokaram Law Firm (“Mokaram”), opposes the Lien.

       As we set out in our January 7, 2019 Report and Recommendation assessing the first
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 2 of 17




grouping of attorney lien disputes, our evaluation of the validity of Goldberg’s lien involves a

consideration of the contingency fee agreement (“CFA”) between the parties and an assessment of

the reasonableness of the requested fee in light of the five factors enumerated by the Third Circuit

in the McKenzie cases. See Doc. No. 10368 at 11-26 (discussing McKenzie Constr., Inc. v.

Maynard, 758 F.2d 97, 100 (3d Cir. 1985) (“McKenzie I”) and McKenzie Constr., Inc. v. Maynard,

823 F.2d 43, 45 (3d Cir. 1987) (“McKenzie II”)). This requires us to scrutinize the reasonableness

of the CFA at the time of the contact’s signing and then determine if the circumstances compel a

different evaluation of the CFA at the time of its enforcement. We then examine the results

obtained, the quality of the representation provided by Goldberg, and whether the efforts of

Goldberg substantially contributed to the result. See McKenzie I, 750 F.2d at 101; McKenzie II,

823 F. 2d at 45 n.1.


II.    FACTS AND PROCEDURAL HISTORY 1

       Goldberg entered into a CFA with R.C. on July 21, 2011. The firm agreed to pursue a

claim for injuries and damages allegedly caused by the NFL’s conduct associated with football-

related concussions and head injuries. R.C. agreed that the attorney’s fees for services rendered

would be 40% of the gross amount recovered. The agreement also authorized Goldberg to deduct

the costs of prosecution from any settlement or judgment proceeds. The firm later reduced the

contingent fee percentage to 25%.

       During the course of its representation, Goldberg prepared and filed a multi-party


1
  We derive the factual background principally from the Statement of Dispute submitted by
Goldberg. Mokaram responded to Goldberg’s Statement but did not submit its own. The Claims
Administrator has also provided us with the dates of certain administrative filings that helped us
to understand this chronology.


                                                 2
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 3 of 17




complaint in the Superior Court of Los Angeles County, California that included claims on behalf

of R.C. It later also prepared and filed a short-form complaint for the MDL and litigation in this

federal district. In preparation for this litigation, it obtained and reviewed team records and

worker’s compensation files concerning R.C. and compiled questionnaires and other information

necessary to advance R.C.’s interests. It also advised R.C. on testing options and explored

appropriate doctors; counseled R.C. on whether to accept, reject or appeal the Settlement

Agreement; and advised R.C. on the settlement agreement criteria concerning qualifying

diagnoses. (Stmt. of Dispute at Ex. A.)

       On June 18, 2014, however, R.C. discharged the firm. (Id.) Goldberg accordingly filed its

Notice of Lien on the docket. The record before us shows that, simultaneous to his discharge of

Goldberg, R.C. engaged Mokaram. Their CFA provided for a contingent fee of 33 1/3% if a

settlement were obtained before a lawsuit was filed or 40% if collection was made after a lawsuit

was filed.

       The record before us provides little information as to what happened thereafter, particularly

as it relates to anything Mokaram may have done on behalf of R.C. The Claims Administrator’s

records indicate that R.C. was registered in the settlement program on February 15, 2017 by

Attorney David Buckley, PLLC (“Buckley”), who is not a party to this lien dispute. The Claims

Administrator’s records also indicate that claim forms were submitted by Buckley on April 21,

2017 and October 27, 2017. When the Claims Administrator sought to give notice of Goldberg’s

lien to counsel in March 2018, Buckley was identified as primary counsel to be advised of that

development.

       The record provides even less insight into what happened in the following two years. On



                                                3
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 4 of 17




July 13, 2020, however, R.C. underwent examination with a Qualified BAP Provider. (Award

Notice.) The Claims Administrator’s records then reflect that on September 21, 2020 Buckley

submitted a third claim form on behalf of R.C., seeking an award for Level 1.5 Neurocognitive

Impairment based upon the qualifying diagnosis rendered by the BAP physician two months

earlier. Then, for reasons not apparent in the record, on September 22, 2020, R.C. notified the

Claims Administrator that Mokaram was to be listed as his counsel. Accordingly, when the Claims

Administrator concluded its consideration of the claim that had been filed by Buckley on

September 21, 2020 and issued a Notice of Monetary Award Claim Determination on November

10, 2020, the form identified Mokaram as R.C.’s counsel.

       After the award was finalized, the Claims Administrator withheld funds acknowledging

the Goldberg lien and issued a Schedule of Document Submissions to the parties, Goldberg and

Mokaram, as part of the attorneys’ liens dispute resolution process. The February 22, 2021

Schedule advised the parties that, pursuant to Rule 19 of the Amended Rules Governing Attorney’s

Liens, they were obligated to submit a Statement of Dispute by March 24, 2021.

       In accordance with the Schedule of Document Submissions, Goldberg submitted its

Statement of Dispute on March 23, 2021. Mokaram did not submit any Statement of Dispute. It

did, however, submit a Response Memorandum to Goldberg’s Statement on May 6, 2021,

appending a statement from its client opposing any fee award to Goldberg.          The Claims

Administrator transferred the Record of Dispute to us on June 4, 2021.




III.   DISCUSSION

       Given the posture of this case and the content of the dispute record, we recommend that


                                               4
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 5 of 17




Goldberg’s lien be recognized and the firm be awarded a portion of the contingent fee available in

this case. Inasmuch as Goldberg’s role was limited, however, we recommend that it receive no

more than 8% of R.C.’s award. We are unable, however, to recommend that any portion of the

fee be awarded to Mokaram in that the firm failed to engage in our process, providing no particulars

sufficient to justify any portion of the fee. Our recommendation is informed by both a waiver

analysis and our merits assessment below.


       A. Non-compliance with Attorney Lien Rules

       The procedures outlined in the Schedule of Document Submissions described above are

grounded in the Amended Rules Governing Attorney’s Liens that were approved by the

undersigned by Order entered on October 2, 2018 and adopted by Judge Brody on October 3, 2018.

(ECF Doc. 10283.) Rule 14 requires the parties to engage in efforts to reach an agreement on the

lien dispute. Rule 12 explains that the Claims Administrator will refer the dispute to me or to

another United States Magistrate Judge, either for resolution or for preparation of a Report and

Recommendation. Rule 17(a) provides that “each Attorney Lienholder and the current attorney,

if the SCM is represented, must serve the Claims Administrator with a Statement of Dispute. (Lien

Rule 17(a) (emphasis added).) Thereafter, the party in receipt of a Statement of Dispute may serve

the Claims Administrator with a Response Memorandum to the opposing party’s Statement of

Dispute. (Lien Rule 18.) The purpose of these Rules is to provide the adjudicator with support

for the positions asserted by the parties.

       Mokaram did not file a Statement of Dispute as it was required to do under Rule 17(a).

While it did file a Response to Goldberg’s Statement of Dispute, that Response was no substitute

for what it was required to have filed by way of a Statement of Dispute. That statement, if properly


                                                 5
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 6 of 17




prepared, would have provided “a chronology of the tasks performed by the attorney, the date each

task was performed, and the time spent on each task,” all of which would have aided us in making

the evaluation we describe below under McKenzie.


       B. McKenzie analysis

       As we have explained in prior Reports regarding lien disputes involving other settlement

class members in this litigation, Third Circuit authority makes it clear that attorneys carry the

burden of proof to demonstrate that a fee sought pursuant to a contract “is reasonable under the

circumstances.” Dunn v. H.K. Porter Co., Inc., 602 F.2d 1105, 1111-12 (3d Cir. 1979) (discussing

deference to contingency fee contracts but cautioning that attorneys always bear the burden of

demonstrating the reasonableness of their contracts). The Court has explained in its prior opinions

that all attorneys seeking fees in this litigation – whether those fee requests are submitted through

a Lien or otherwise – are obligated to ensure that their fees are “reasonable” under the standards

articulated in McKenzie. See, e.g., Doc. No. 9862 at 8-9 (noting the requirement and indicating

the attorney’s burden of showing reasonableness by a preponderance of the evidence). Where, as

here, we are presented with presumptively valid contingency fee contracts, we assess whether the

payment of the fee would “result[] in such an enrichment at the expense of the client that it offends

a court’s sense of fundamental fairness and equity.” McKenzie I, 758 F.2d at 101.

       The McKenzie five-part reasonableness analysis obligates us to evaluate the “performance

of the attorney’s contractual obligations [with consideration of] the circumstances surrounding the

engagement of the attorney.” McKenzie I, 758 F.2d at 101. Our inquiry begins “by scrutinizing

the reasonableness of the contingent fee arrangement” at the time of the contract’s signing and

comparing it to the circumstances at the time of enforcement. McKenzie II, 823 F.2d at 45 n.1.


                                                 6
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 7 of 17




Recognizing that the District Court previously adjusted fee agreements through the Fee Cap to

account for the changed circumstances that occurred over the course of this litigation, we must

determine if there were other factors specific to this individual case that should be considered in

our assessment of the reasonableness of the fee at the time of the contract’s enforcement. We will

then review (1) the result in the case, (2) the quality of the work performed by Goldberg (and

Mokaram), and (3) the substantiality of each’s contribution to the overall result.

       As is discussed in greater detail below, circumstances here at the time of contracting and

the time of execution evolved to some extent. In evaluating the remaining three prongs, we are

satisfied that Goldberg provided quality representation and made contributions to the ultimate

Award received in this case. At the same time, we recognize that Goldberg no longer represented

R.C. when registration in the settlement program opened and therefore did not submit the claim

form that was approved in November 2020 -- work that appears to have been performed by

Buckley, which is not a party to this dispute. Considering the substantiality of Goldberg’s

contribution as an individually-retained plaintiff’s attorney, however, we conclude that it should

receive a portion of the fee described in the CFA.


       1.      The CFA at the time of contracting

       As we assess the reasonableness of the contingent fee arrangement at the time of the

contract’s signing, there are two primary factors that we must examine: (1) the legal challenges in

the plaintiff’s pursuit of a monetary award and (2) the time-intensive nature of the litigation.

       Goldberg and R.C. entered into the fee agreement on July 21, 2011. This was shortly after

the first lawsuit was brought by former players against the NFL in California state court but before

individual cases had been consolidated for pretrial purposes into this MDL. This is what Professor


                                                  7
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 8 of 17




Rubenstein 2 characterized as “Phase 1” of the litigation. As has been noted in prior opinions in

this MDL, at that time the plaintiffs faced stiff challenges surmounting the issues of preemption,

and the claims involved complex scientific and medical issues that had not yet been studied

comprehensively.

        Risk as it related to overall workload varied over time in this litigation. When law firms

undertake large-scale litigation, they are obligated to decline to take on other litigation. The cost

to law firms in deciding to participate and thus forego alternative matters must be recognized. In

this first phase of the litigation, the law firms that undertook representation of players individually,

without the benefit of the efficiencies contained within an MDL, faced monumental challenges

and risked having to pursue the entire case themselves, perhaps even through trial.                 Fee

arrangements reflecting those large contingencies “would have been expected and appropriate.”

(Doc. No. 9526 at 25-26).

        Once the individual cases were consolidated into an MDL in January 2012, the risk related

to the volume of work to be undertaken by a law firm changed dramatically. Once an MDL was

formed, “lawyers contracting to represent clients were well aware that the costs of doing so had

been greatly reduced: pre-trial proceedings would now be consolidated and undertaken once and

the likelihood that any case would be remanded for trial declined significantly.” (Doc. No. 9526

at 26). The formation of an MDL also resulted in the formation of the Plaintiffs’ Executive




2
  The District Court appointed Professor William B. Rubenstein of Harvard Law School as an
expert witness on attorneys’ fees to aid the Court. After considering the recommendations of
Professor Rubenstein and the viewpoints of interested parties, the District Court adopted Professor
Rubenstein’s conclusions and presumptively capped individually-retained counsel fees at 22%
plus reasonable costs. (Doc. No. 9862 at 2).


                                                   8
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 9 of 17




Committee (“PEC”), a Plaintiffs’ Steering Committee (“PSC”), and other committees that took

over the primary work in the case. See Case Management Order Number 5 (Doc. No. 3710 at 3)

(detailing types of work shifted from individually-retained player attorneys to Plaintiffs’

Committees, which would be compensated through a common benefit fund). 3 The risks as to the

legal challenges faced by the plaintiffs at this phase in the litigation, however, remained

substantial. This case remained a “high-risk, long-odds litigation.” (Doc. No. 9860 at 10).

       R.C. remained in a contractual relationship with Goldberg from the signing date of July 21,

2011 until June 18, 2014, when he discharged the firm. During this time substantial progress had

been made in moving the cases forward. The NFL’s motions to dismiss and to sever were argued

in April 2013, but in July 2013, without yet ruling on these motions, Judge Brody ordered the

parties to mediation, and by the end of August 2013 a term sheet had been signed. This led to

class counsel’s motion for preliminary approval filed on January 6, 2014. Judge Brody denied the

motion and sent the matter back for further discussion. In June 2014, an amended agreement was

presented for preliminary approval. It was in this posture that Goldberg’s representation of R.C.

was terminated.


       2.      The CFA at time of enforcement – impact of changed circumstances

       In contracting with R.C on July 21, 2011, Goldberg undertook representation at a time of

substantial risk. A degree of risk still remained when the representation ended on June 18, 2014,

before the Settlement received final approval and a claims process was established. 4 Thereafter


3
  We have laid out specifics of this benefit in our initial attorney lien dispute Report and
Recommendation. See Doc. No. 10368 at 13-18.
4
 The amended agreement would not be approved initially in the District Court until July 7, 2014.
Following a fairness hearing on April 22, 2015, the court granted final approval. The Third Circuit

                                                9
      Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 10 of 17




other counsel (apparently Buckley) assisted R.C. in registering in the settlement program. Other

counsel (again, Buckley) also filed the claim in September 2020 that led to the Monetary Award

Claim Determination in November 2020. The award was predicated upon the BAP exam from

July 2020. Thus, it was ultimately other counsel, not Goldberg, who assisted R.C. with obtaining

the necessary medical evidence and presenting it to the Claims Administrator to conclude the claim

process.


       3.      The results obtained

       On November 10, 2020, R.C. was found qualified for an award based upon the date of the

qualifying diagnosis, the nature of the diagnosis, and his age at diagnosis. Records provided by

Mokaram reflect expenditures in 2017 and 2018 by Buckley for neuropsychological evaluations. 5

The Claims Administrator advises us, however, that claims submitted by the Buckley firm on

behalf of R.C. in April and October 2017 did not lead to an award. Rather, it was a BAP

examination conducted in July 2020, for which no costs appear to have been incurred by counsel,

that led to the positive outcome. See Stmt. of Attorney’s Fees & Costs at attached Transaction

Detail Report (reflecting no costs incurred for examination in July 2020).


       4.      The quality of the work performed

       Goldberg has detailed the work that it performed during its period of representation in its

Statement of Dispute and accompanying exhibits. We credit Goldberg’s submission that in the



Court of Appeals resolved the first appeals in an April 18, 2016 decision that affirmed the District
Court’s approval of the Settlement Agreement.
5
 Mokaram has not offered any explanation as to its connection, if any, with Buckley, although it
presented as its costs a detail report that purports to have been maintained by Buckley. (Stmt. of
Attorney’s Fees and Costs.)

                                                10
      Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 11 of 17




course of this representation of R.C. it obtained and reviewed worker’s compensation and other

medical records; gathered other information in 2011 and 2012 that would be necessary to include

R.C. in the multi-plaintiff complaint that initiated the head injury lawsuit against the NFL in July

2012; kept R.C. abreast of developments in the litigation and eventual settlement discussions; and

counseled R.C. as to whether to participate in the settlement and what criteria would be necessary

to obtain a qualifying diagnosis under the settlement. (Stmt. of Disp. at Ex. A.)

       The Response that Mokaram submitted on behalf of R.C. to Goldberg’s Statement of

Dispute presents an affidavit from R.C. dated April 28, 2021. 6 In pertinent part it states:

               2. I am providing this affidavit in response to the Attorney Lien
               Dispute from Goldberg Persky and White to show why they should
               not be entitled to any funds from the Settlement.

               3. I signed a contract with Goldberg Persky and White July 21,
               2011.

               4. In the three years I was with Goldberg Persky and White I was
               not scheduled to see any doctors nor did I ever meet them in person.
               I had very limited conversations over the phone in regards to my
               claim and at times never received a response to my questions and
               concerns.

               5. After being told my case was not strong enough to move forward
               by Mr. Luckasevic, I searched for new counsel ….

(SCM Resp. at Ex. A.) Thus, the gravamen of R.C.’s challenge to the quality of Goldberg’s

representation of him was that the firm did not schedule him for medical evaluations, did not meet

with him in person, and was not consistently responsive to his questions or concerns.

       Insofar as R.C., through Mokaram, makes this argument in a Response memorandum rather

than in a Statement of Dispute, he has deprived Goldberg of an opportunity to respond to these


6
  The title of the document misstates the client’s first name. The remaining references correctly
identify him, however, and his signature matches that on the CFAs.

                                                 11
      Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 12 of 17




allegations. However, we read R.C.’s concerns in light of the record of this litigation. Given that

the Settlement was not finally approved in the District Court until April 2015, we would have

expected that Goldberg would have pushed for a proper medical assessment closer to early 2017

when registration had opened and claims were being accepted for consideration, not in 2014.

Furthermore, while R.C. appears to have taken offense to Goldberg’s alleged assessment in June

2014 that his case “was not strong enough to move forward,” we note that even with the

involvement of subsequent counsel, who appear to have had R.C. examined more than once, he

did not secure a qualifying diagnosis for a Level 1.5 Neurocognitive Impairment until an

evaluation conducted by a Qualified BAP Provider on July 13, 2020. Therefore, Goldberg’s

assessment – that R.C.’s condition in 2014 would not qualify him for an award under the

Agreement as it was developing – may have been valid.

       The representation that Goldberg provided to R.C. from 2011 to 2014 involved the tasks

that we would have expected for that very early stage of multi-plaintiff litigation. No deficiencies

in the firm’s work are apparent from this record. We have no serious concern about the quality of

the representation provided by Goldberg during this phase prior to R.C.’s development of a

qualifying diagnosis.


       5.      The substantiality of the work

      The substantiality of Goldberg’s work in securing a Monetary Award for R.C. between 2011

and 2014 is necessarily reduced given that the work of Class Counsel clearly “reduced the amount

of work required of” individually-retained counsel to secure awards in this program. (Doc. No.

9862 at 4). In its establishment of a 22% presumptive fee cap, the District Court has already taken

actions to contain individual contingent fees, accounting for the substantial benefit provided by


                                                12
      Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 13 of 17




Class Counsel. This cap takes into account: (1) the value of the work provided by Class Counsel

in their negotiation of a Settlement Agreement; (2) the benefits of Class Counsel’s work as the

legal team in filing pleadings, framing the Settlement Agreement, and handling the complex

appellate process that followed; and (3) the efficiencies provided when the case was resolved

without formal discovery, with limited motion practice, and with no bellwether trials.

      Ultimately, the period of Goldberg’s representation of R.C. did not extend beyond the period

that largely overlapped with the work of Class Counsel. That does not mean it was insubstantial.

As we outlined above, Goldberg ensured that R.C. was a party to the litigation and informed about

the developments leading to the settlement. Goldberg gathered initial records and, according to

R.C., provided an assessment in 2014 of his prospects for an award based upon his condition as it

existed at that time. New counsel, Mokaram, did no better for R.C. until a Qualified BAP Provider

found him to qualify for a Level 1.5 Neurocognitive Impairment approximately six years after

Mokaram was first engaged.

      Our assessment of the “substantiality of the work,” which is critical to the McKenzie

analysis, is dependent upon what the lawyers put before us, as well as explanations of what was

not put before us. The Court anticipated that disputes between lawyers would emerge over fees

and endorsed the set of Rules to resolve attorney’s liens to be followed by the parties. Those Rules

provide for the submission of Statements of Dispute to the Claims Administrator, which then

serves them simultaneously on the parties so that they may submit a Response. The Rules, as also

set forth in the Schedule of Document Submissions issued by the Claims Administrator on my

behalf, detail the required content for the Statement of Dispute, including: (1) a statement of all

issues in dispute; (2) a chronology of the tasks performed by the attorney, the date each task was



                                                13
      Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 14 of 17




performed, and the time spent on each task; (3) a list of costs with a brief explanation of the purpose

of incurring the costs and the date on which they were incurred; (4) the relief sought; and (5) a

summary of the attempts to reach an agreement with the opposing party. (R. 19.) Mokaram has

not complied with the relevant requirements. 7

      As this dispute resolution process focuses on the ultimate question of the substantiality of

work leading to the award, we note that we have little information, and mainly from the Claims

Administrator, concerning a role played by Buckley. Buckley presented claims on three different

occasions, with the final submission ultimately leading to the award. Buckley appears to have

maintained a list of costs for its work on behalf of the Settlement Class Member, which Mokaram

now presents. But after Mokaram replaced Buckley the day after the (ultimately successful) claim

was filed, Buckley did not file a lien or otherwise seek to protect its interest in a fee in these

proceedings.

      Our recommendation for resolution of this attorney lien dispute between Goldberg and

Mokaram is based in our analysis of the McKenzie factors as to Goldberg, the consequence of

Mokaram’s failure to provide a Statement of Dispute as required by the Schedule of Document




7
   This is not the first case in which Mokaram has failed to comply with the requirements of the
attorney lien dispute resolution process. As set forth in a Report and Recommendation we filed in
a lien dispute involving lienholder Provost Umphrew Law Firm (ECF No. 11044, filed Apr. 3,
2020), Mokaram failed to respond to a timely and reasonable settlement proposal made by the
lienholder. It then failed to file a Statement of Dispute. It then sought approval for a fee and
reimbursement of costs without having put on file the terms of its fee agreement with the settlement
class member. We explained that to award Mokaram a fee in those circumstances did not sit well
with us and that it would “undermine the authority of the Court and respect for the processes that
the Court and [Claims Administrator] labored to establish if Mokaram were awarded a counsel fee
or costs[.]” (R&R at 19.) The Court ultimately approved our recommendation and disbursed the
withheld funds to the lienholder firm and the settlement class member.

                                                  14
      Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 15 of 17




Submissions, and the absence of Buckley from this lien dispute. 8 We conclude that Goldberg’s

work in this matter warrants a fee of 8% of R.C.’s award.

      We cannot recommend any fee to Mokaram for its representation where it has not

demonstrated that it did anything on this claim that led to the award. It is not even clear if it

shouldered the risk, as is ordinarily the case in a contingent fee arrangement, of advancing costs

to R.C. as it represented him in litigation and/or the claims process. 9 Given the inadequacy in this

record as to the respective roles of counsel, we recommend that Mokaram get no portion of the fee

and that the remainder of the funds withheld for counsel fee be refunded to the Settlement Class

Member. These amounts would be reduced to account for the 5% holdback.


       C.      Costs

       Goldberg seeks reimbursement for $204.60 in copying and postage over the three years of

representation, as well as $13.48 for a messenger service. The CFA provides for recovery for these

types of costs. We therefore recommend that Goldberg be permitted to recover payment of

$218.08.

       Mokaram’s February 23, 2021 Statement of Attorney’s Fees and Costs reflects that it seeks

$6,908.58 in costs. What it appends in support of that proposition is a “Custom Transaction Detail

Report,” run on February 25, 2021 by “Attorney David Buckley, PLLC.” This accounting lists

expenses for hotels and travel, courier and express mail charges, and payments to “Neurosurgical



8
  The Schedule of Document Submissions bears my name and electronic signature. It was served
via e-mail on the Mokaram firm’s authorized contacts by the Settlement Claims Administrator.
9
  Mokaram appended to the Statement of Attorney’s Fees and Costs document an accounting
maintained by the Buckley firm of expenses in R.C.’s case. It provided no explanation for why
Mokaram should be reimbursed for those costs.

                                                 15
       Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 16 of 17




Consultants LLC” (in 2017) and “Neuropsychology Wisdom, PLLC” (in 2018). There are

references to reimbursement to “Stern Law Group” and credits between Mokaram and Buckley

for expenses paid. Mokaram has not, however, explained the relationship between the lawyers

involved in this case since Mokaram assumed representation in 2014. Therefore, we are unwilling

to recommend that Mokaram be reimbursed from R.C.’s award for any of these alleged expenses.


IV.    CONCLUSION

       The evidence recounted here suggests to us a fee to Goldberg in the amount of 8% of its

former client’s Monetary Award is appropriate and that Goldberg should also recover its costs.

The remainder of withheld funds could then be released to R.C. Our recommendation follows.


                                      RECOMMENDATION

           AND NOW, this 28th day of July, 2021, it is respectfully RECOMMENDED that the

Claims Administrator be ordered to designate and release the funds withheld for attorney’s fee and

costs as follows:

      1.         Of the funds currently held by the Claims Administrator for payment of a

                 contingent fee pending resolution of this lien dispute, reflecting 17% of R.C.’s

                 Monetary Award:

                 a. Goldberg shall receive 8/22nds as attorney’s fees; and

                 b. The balance of funds currently withheld by the Claims Administrator for

                 payment of a contingent fee pending resolution of this lien dispute shall be released

                 to R.C.;

      2.         Of the funds currently withheld by the Claims Administrator for reimbursement to

                 counsel for costs:

                                                  16
      Case 2:12-md-02323-AB Document 11446 Filed 07/29/21 Page 17 of 17




              a. Goldberg shall receive $218.08 in costs; and

              b. The balance of funds currently withheld by the Claims Administrator for costs

              ($8,266.08) shall be released to R.C.; and

     3.       The 5% holdback funds shall be released by the Claims Administrator to Goldberg

              and R.C. in accordance with future orders of the Court and in the proportion

              allocated above for the 17% portion.

The Parties may file objections to this Report and Recommendation. See Rule 25(d).

                                                     BY THE COURT:



                                                     /s/ David R. Strawbridge, USMJ
                                                     DAVID R. STRAWBRIDGE
                                                     UNITED STATES MAGISTRATE JUDGE




                                              17
